Exhibit 10.24.1


EXECUTION VERSION


AMENDMENT NO. 1 TO GUARANTEE AGREEMENT
AMENDMENT NO. 1 TO GUARANTEE AGREEMENT, dated as of September 13, 2018 (this
“Amendment”), by and between DYNEX CAPITAL, INC., a Virginia corporation
(“Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 6, 2012 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
October 1, 2013, as further amended by that certain Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of February 5, 2015, as further
amended by that certain Amendment No. 3 to Master Repurchase and Securities
Contract, dated as of April 29, 2016, as further amended by that certain
Amendment No. 4 to Master Repurchase and Securities Contract, dated as of May
12, 2017, and as further amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Repurchase Agreement”);
WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered to Buyer the Guarantee Agreement dated as of August 6, 2012, as
amended hereby, and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Guarantee Agreement”);
WHEREAS, Guarantor and Buyer have agreed to amend certain provisions of the
Guarantee Agreement in the manner set forth herein.
Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby each agree as follows:
SECTION 1.Amendment to Guarantee Agreement. The defined term “Liquidity”, as set
forth in Section 1 of the Guarantee Agreement, is hereby amended and restated in
its entirety to read as follows:
“Liquidity”: At any time, an amount equal to the total amount of all
unencumbered cash, cash equivalents and an amount equal to, without duplication,
the sum of (i) ninety-five percent (95%) of the market value of all unencumbered
Agency ARMs of Guarantor and its Subsidiaries at such time, (ii) eighty-five
percent (85%) of the market value of all unencumbered CMBS (excluding any CMBS
that is not, in connection with allocations of shortfalls or losses, of the most
senior priority with respect to payments of principal and interest) of Guarantor
and its Subsidiaries at such time with a rating of AAA or its equivalent from at
least one of the Rating Agencies, and (iii) eighty-five percent (85%) of the
market value of all unencumbered bonds (including, without limitation,
unencumbered fixed-rate RMBS) of Guarantor and its Subsidiaries at such time,
other than Agency ARMs, that are issued and guaranteed by Freddie Mac, Fannie
Mae or GNMA, in each case determined in accordance with GAAP on a consolidated
basis. For purposes of this definition, the term “RMBS” shall mean pass-through
certificates representing beneficial ownership interests in one or more first
lien mortgage loans secured by residential properties.
SECTION 2.    Conditions Precedent. This Amendment and its provisions shall
become effective on the first date on which (i) this Amendment is executed and
delivered by a duly authorized officer of Guarantor and Buyer and (ii) Guarantor
shall provide Buyer with a currently dated incumbency certificate (the
“Amendment Effective Date”).
SECTION 3.    Representations, Warranties and Covenants. Guarantor hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing. Guarantor hereby confirms and reaffirms its
representations, warranties and covenants contained in each Repurchase Document
to which it is a party.
SECTION 4.    Acknowledgements of Guarantor. Guarantor hereby acknowledges that
Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement and the other Repurchase Documents.
SECTION 5.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Fee and Pricing Letter shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, each (x) reference therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment, (y) reference to the “Guarantee Agreement” in any of the
Repurchase Documents shall be deemed to be a reference to the Guarantee
Agreement, as amended hereby, and (z) reference in the Guarantee Agreement to
“this Guarantee Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Guarantee Agreement shall be deemed to be references to the
Guarantee Agreement, as amended by this Amendment.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 7.    Expenses. Guarantor agrees to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AMENDMENT. 
[SIGNATURES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
GUARANTOR:
DYNEX CAPITAL, INC., a Virginia corporation
By:
/s/Stephen J. Benedetti    
Name: Stephen J. Benedetti
Title: Executive Vice President, Chief Financial
Officer, and Chief Operating Officer






BUYER:
WELLS FARGO BANK, N.A., a national banking association
By:
/s/ John Rhee    
Name: John Rhee
Title: Director





‑1‑